Citation Nr: 1043454	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include a depressive disorder claimed as 
the result of herbicide and mustard gas exposure.  

2.  Entitlement to service connection for a chronic sleep 
disorder to include insomnia and idiopathic hypersomnia claimed 
as the result of herbicide and mustard gas exposure.  

3.  Entitlement to service connection for a chronic seizure 
disorder claimed as the result of herbicide and mustard gas 
exposure.  

4.  Entitlement to service connection for a chronic eye disorder 
to include diplopia and congenital right fourth cranial nerve 
palsy.  

5.  Entitlement to service connection for a chronic disability 
manifested by neck muscle spasm.  

6.  Entitlement to service connection for chronic esophageal 
disorder to include esophageal reflux and gastroesophageal reflux 
disease.  

7.  Entitlement to an initial disability evaluation in excess of 
30 percent for the Veteran's posttraumatic stress disorder to 
include entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971 and from 
January 1991 to June 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) which determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  In September 2008, the RO 
tacitly reopened and granted the Veteran's claim of entitlement 
to service connection for PTSD and assigned a 30 percent 
evaluation for that disability.  In January 2009, the RO denied 
service connection for a depressive disorder claimed as the 
result of herbicide and mustard gas exposure, a sleep disorder to 
include insomnia claimed as the result of herbicide and mustard 
gas exposure, a seizure disorder claimed as the result of 
herbicide and mustard gas exposure, diplopia, muscle spasm, and 
esophageal reflux.  In April 2009, the Veteran was afforded a 
hearing before a Veterans Law Judge sitting at the RO.  

In a May 2010 statement of the case issued to the Veteran, the RO 
recharacterized the issues on appeal as service connection for a 
depressive disorder claimed as the result of herbicide and 
mustard gas exposure, a sleep disorder to include idiopathic 
hypersomnia claimed as the result of herbicide and mustard gas 
exposure, a seizure disorder, congenital right fourth cranial 
nerve palsy with diplopia, neck muscle spasm, and 
gastroesophageal reflux disease.  

In October 2009, the Board, in pertinent part, denied an initial 
evaluation in excess of 30 percent for the Veteran's PTSD.  The 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In July 2010, the Court granted the Parties' Joint Motion for 
Remand; vacated that portion of the October 2009 Board decision 
which denied an initial evaluation in excess of 30 percent for 
the Veteran's PTSD; and remanded the Veteran's claim to the Board 
for additional action.  

In September 2010, the Veteran was informed that the Veterans Law 
Judge who had conducted his April 2009 hearing was no longer 
employed by the Board and he therefore had the right to an 
additional hearing before a different Veterans Law Judge.  In 
October 2010, the Veteran's attorney stated that the Veteran did 
not desire an additional hearing on the issue of the initial 
evaluation of his PTSD.  

During the pendency of the instant appeal, the Court clarified 
that where entitlement to a total rating for compensation 
purposes based on individual unemployability under the provisions 
of 38 C.F.R. § 4.16 is raised during the adjudicatory process of 
evaluating the underlying disabilities, it is part of the claim 
for benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447, 454 (2009).  In light of the Veteran's assertions 
on appeal and the cited Court's decision, the Board has 
recharacterized the issue of the initial evaluation for the 
Veteran's PTSD as entitlement to an initial disability evaluation 
in excess of 30 percent for the Veteran's PTSD to include to 
entitlement to a total rating for compensation purposes based on 
individual unemployability.  

This appeal is REMANDED to the RO.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In July 2010, the Court granted the Parties' Joint Motion for 
Remand and remanded the issue of the Veteran's entitlement to an 
initial evaluation in excess of 30 percent for his PTSD to the 
Board for additional action as directed by the Joint Motion.  The 
Joint Motion conveys that documentation associated with the 
Veteran's United States Railroad Retirement Board award of 
benefits should be requested for incorporation into the record.  
Therefore, the Board has no discretion and must remand the 
instant appeal for compliance with the Court's July 2010 Order 
granting the Parties' Joint Motion to Remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to 
ensure compliance with the Court's order extends to the terms of 
the agreement struck by the Parties that forms the basis of the 
Joint Motion to Remand).  

In his June 2010 Appeal to the Board (VA Form 9) from the denial 
of service connection for a chronic acquired psychiatric disorder 
to include a depressive disorder, a chronic sleep disorder, a 
chronic seizure disorder, a chronic eye disorder, a chronic 
disability manifested by neck muscle spasm, a chronic esophageal 
disorder, the Veteran requested a hearing before a Veterans Law 
Judge.  The requested hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Railroad 
Retirement Board and request that all 
documentation associated with the Veteran's 
award of benefits be forwarded for 
incorporation into the record.  If the 
requested documentation is not located, 
a written statement to that effect 
should be prepared and incorporated 
into the record and the Veteran should 
be notified pursuant to 38 C.F.R. 
§ 3.159(e).  

2.  Then readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for the Veteran's PTSD 
to include entitlement to a total rating 
for compensation purposes based on 
individual unemployability, and the other 
issues on appeal.  If the benefits sought 
on appeal remain denied, the Veteran and 
his attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

3.  Then schedule the Veteran for the 
requested hearing before a Veterans Law 
Judge.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

